Title: From George Washington to Robert Spotswood, 6 September 1755
From: Washington, George
To: Spotswood, Robert



[Fredericksburg, 6 September 1755]
To Captain Robert Spotswood, of the Virginia Regiment.

As soon as you arrive in Town with your Recruits, you are to put yourself under the Command of Major Andrew Lewis, or the Field Officer appointed for that Rendezvous: and you are to be strictly obedient to all such lawful Commands, as you shall from time to time receive from him: and particularly to observe, that the Muster Rolls of your Men are regularly called three times a day, and that they are as often called out to their Exercise; at which times you are to be present—If it should so happen that you arrive before the Field Officer; you are then to receive your Orders from, and make your daily Reports to, the Oldest Officer present, having regard to the above Directions. Given under my hand, this Sixth of September, 1755.

G:W.

